In re State of Louisiana, applying for writs of certiorari. Parish of Lincoln. Number unknown.
*103Writ granted. The ruling of the trial court that the witness, Larance Gray, may not be placed before the jury and examined is modified as follows: The witness may be asked in the presence of the jury whether he intends to refuse to answer every question posed in- spite of the grant of immunity. If he indicates that he will so refuse, the court should excuse him without further examination.
WATSON, J., would deny the writ.